Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 30 July 2021 has been received and entered. Claim 82 has been amended and claims 1-81 have been previously canceled.  Claims 82-101 are currently pending in the instant application.
Claims 85-101 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 February 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 30 July 2021 have been fully considered but are not deemed to be persuasive.

Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant’s amendment has corrected the deficiencies noted in the previous Office action with regard to Sequence compliance.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
	Applicant’s submission of application serial numbers of co-owned US Patent applications is noted.  This information has been reviewed and considered by the Examiner.  However, as such information has not been submitted on a PTO-1449, an initialed and signed copy cannot be returned.

Drawings
The drawings were received on 30 July 2021.  These drawings are acceptable.

Specification
The amendment to the title has been received and entered.
The substitute specification has been received and entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 33-34 of U.S. Pat. No.8,951,966 in view of US Pat. No. 9,273,107.
Ling et al. (‘966) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 17).  Ling et al. (‘966) also teach pharmaceutical 
Ling et al. (‘107) teaches fusions of FGF19 and FGF21 proteins.  Ling et al. also teaches at column 42, lines 59-61 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 42, line 66 to column 43, line 1 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. (‘966) (claim 17) by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. (‘107) which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 16, 33-38 of U.S. Patent No. 9,273,107. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘107 recite the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘107.  While ‘107 does not necessarily claim a composition which includes a glucose lowering agent, the disclosure of ‘107 teaches pharmaceutical compositions, including compositions which comprise a glucose lowering agent (see column 49, lines 45-60) and therefore, a glucose lowering agent would have been an obvious choice as a supplemental therapy in the claim.  


Ling et al. (‘525) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. (‘966) also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claims 33 and 36).  Ling et al. (‘966) does not teach a protein with the amino acid sequence of SEQ ID NO:200.
Ling et al. (‘107) teaches fusions of FGF19 and FGF21 proteins.  Ling et al. also teaches at column 42, lines 59-61 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 42, line 66 to column 43, line 1 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. (‘525) (claim 17) by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. (‘107) which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-17, 24, 28, 37 and 38 of U.S. Pat. No.9,925,242.
Ling et al. (‘242) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly 
Ling et al. also teaches at column 43, lines 15-17 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 43, line 22-24 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 20 and 33-34 and of U.S. Pat. No.9,580,483 in view of US Pat. No. 9,273,107.
Ling et al. (‘483) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. (483) also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claims 33 and 34).  Ling et al. (‘483) does not teach a protein with the amino acid sequence of SEQ ID NO:200.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. (‘483) (claim 20) by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. (‘107) which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 16, 33-35 of U.S. Pat. No.9,895,416.
Ling et al. (‘416) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claim 34 and column 48, lines 7-13).  Ling et al. does not teach a protein with the amino acid sequence of SEQ ID NO:200.  Ling et al. also teaches at column 41, lines 8-10 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 41, lines 15-17 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. by including the LE modification prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 16, 33-35 of U.S. Pat. No. 9,889,177.
Ling et al. (‘177) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claim 35 and column 47, lines 64-66).  Ling et al. does not teach a protein with the amino acid sequence of SEQ ID NO:200.  Ling et al. also teaches at column 36, lines 46-48 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 36, lines 53-55 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.


Ling et al. (‘008) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claim 34 and column 43, lines 25-28).  Ling et al. does not teach a protein with the amino acid sequence of SEQ ID NO:200.  Ling et al. also teaches at column 36, lines 29-31 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 36, lines 36-38 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 16, 33-35 of U.S. Pat. No.9,974,833.
Ling et al. (‘833) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claim 35 and prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 16, 33-35 of U.S. Pat. No.9,878,009.
Ling et al. (‘009) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claim 35 and column 47, lines 60-62).  Ling et al. does not teach a protein with the amino acid sequence of SEQ ID NO:200.  Ling et al. also teaches at column 36, lines 40-42 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 36, lines 47-49 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. by including the LE modification prima facie obvious, absent evidence to the contrary.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 16, 33-35 of U.S. Pat. No.9,889,178.
Ling et al. (‘178) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claim 35 and column 48, lines 28-30).  Ling et al. does not teach a protein with the amino acid sequence of SEQ ID NO:200.  Ling et al. also teaches at column 37, lines 8-10 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 37, lines 15-17 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.


Ling et al. (‘590) teach fusions of FGF19 and FGF21 proteins.  Ling et al. teach a specific variant M52 which has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant (see claim 16).  Ling et al. (‘590) also teach pharmaceutical compositions and compositions which include a glucose lowering agent (claims 34 and 37).  Ling et al. (‘590) does not teach a protein with the amino acid sequence of SEQ ID NO:200.
Ling et al. (‘107) teaches fusions of FGF19 and FGF21 proteins.  Ling et al. also teaches at column 42, lines 59-61 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 42, line 66 to column 43, line 1 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the M52 variant of Ling et al. (‘590) (claim 16) by including the LE modification because Ling et al. teaches variants with an LE substitution for RP in the FGF19 loop-8 region have a desirable effect of reduced HCC formation.  One would have been motivated to include the modification because of the desirable effect as well as having a reasonable expectation of success based on the teachings of Ling et al. (‘107) which modified several FGF19/21 variants.  Therefore, the invention would have been prima facie obvious, absent evidence to the contrary.

Claims 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73, 88, 96 and 100 of copending Application No. 15/895,812(reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72, 84, 95 and 102-104 of copending Application No. 15/959,054(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘054 encompass the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘054.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-80 of copending Application No. 16/017,759(reference application) in view of US Pat. No. 9,273,107. 
The claims of ‘759 are directed to a peptide of SEQ ID NO:52 and compositions thereof.  The M52 variant (SEQ ID NO:52) has the same amino acid sequence as that of the instantly claimed SEQ ID NO:200 except for an RP to LE substitution in the loop-8 region of the FGF19 portion of the variant.  Ling et al. (‘107) teaches fusions of FGF19 and FGF21 proteins.  Ling et al. also teaches at column 42, lines 59-61 teach “certain combinations of R127L and P128E substitutions to the FGF19 framework had an unexpectedly positive effect on HCC formation” and column 42, line 66 to column 43, line 1 states “variants of FGF19 Loop-8 region are included since they can reduce or eliminate substantial, measurable or detectable HCC formation”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73, 88, 96, 100, and 109-110 of copending Application No. 16/281,967(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘967 encompass the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘967.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73, 88, 96, 100, and 109-110 of copending Application No. 16/282,002(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘002 encompass the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘002.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘029 encompass the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘029.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72, 84, 95 and 102-104 of copending Application No. 16/282,058(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘058 encompass the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘058.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72, 84, 95 and 102-104 of copending Application No. 16/282,086(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘086 encompass the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘086.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘103 encompass the same peptide of the instant claims, therefore, the peptide would be obvious over its use in the method of ‘103.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant requests that all of the double patenting rejections (non-statutory provisional or otherwise) be held in abeyance until an indication of allowable subject matter has been made.
There are no provisions for holding a rejection in abeyance.  Additionally, no indication of allowable subject matter can be made while there are outstanding rejections in an application.  All of the double patenting rejections are maintained for the reasons of record.

Conclusion
No claim allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Christine J Saoud/Primary Examiner, Art Unit 1647